COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-12-01111-CR & 01-12-01112-CR
Style:                      Joshua Matthew Flores
                            v The State of Texas
                  *
Date motion filed :         May 9, 2013
Type of motion:             Motion for Extension of Time to File the Appellant’s Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's brief

If motion to extend time:
         Deadline to file document:                      May 10, 2013
         Number of previous extensions granted:          1–60 days
         Length of extension sought:                     60 days


         Appellant’s Second Motion for Extension of Time to File the Appellant’s Brief is granted in part
         and denied in part.

         Appellant’s brief in this case was originally due on March 11, 2013. It is the ordinary practice of
         this court to grant no more than 3 extensions of 30 days each. With her first motion for extension
         of time, appellant’s counsel requested, and received, an extension of 60 days, to May 11, 2013.

         Appellant’s counsel is now requesting an additional 60 days to file the brief, extending the
         deadline to file the brief to July 10, 2013. The reason given for this extension request is counsel’s
         two-week long illness.

         Accordingly, we grant appellant’s counsel a 45-day extension to file the brief. Appellant’s brief is
         ordered to be filed by June 28, 2013. No further extensions will be granted absent
         extraordinary circumstances.

         It is so ORDERED.


Judge's signature: /s/ Evelyn V. Keyes
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: May 14, 2013




November 7, 2008 Revision